STATE OF LOUISIANA


                                      COURT OF APPEAL


  yru                                     FIRST CIRCUIT


J'(   f4   P J'j   zrcw


                                           2022 CA 0742


                          WILLIAM FLYNN & BILLIE FLYNN


                                              VERSUS


      ANYTIME FITNESS, LLC, THORNHILL BROTHERS FITNESS,
            LLC D/ B/ A ANYTIME FITNESS, MARKEL INSURANCE
                                     COMPANY, ET AL,


                                                   JUDGMENT RENDERED:         DEC 2 9 2022



                                           Appealed from the
                                Eighteenth Judicial District Court
                         Parish of West Baton Rouge • State of Louisiana
                                         Docket Number 45, 828


                        The Honorable J. Kevin Kimball, Presiding Judge


            Robert M. Marionneaux, Jr.                         COUNSEL FOR APPELLANTS
            B. Cade Melancon                                   PLAINTIFFS— William Flynn and
            Baton Rouge, Louisiana                             Billie Flynn


            Danica Benbow Denny                                COUNSEL FOR APPELLEE
            Kathleen P. Rice                                   DEFENDANT— Anytime Fitness, LLC
            Phoebe A. Hathorn
            Colton V. Acosta
            New Orleans, Louisiana


            Andre C. Gaudin                                    COUNSEL FOR APPELLEE
            E. Alexis Bevis                                    Thornhill Brothers Fitness, LLC
                                                               d/ b/ a Anytime Fitness and Markel
                                                               Insurance Company




                      BEFORE: WELCH, PENZATO, AND LANIER, JJ.
WELCH, J.


       The plaintiffs, William Flynn and his wife, Billie Flynn, appeal a summary

judgment granted in favor of defendant, Anytime Fitness, LLC (" Anytime"),


dismissing the plaintiffs'    claims against Anytime with prejudice.       Based on the


undisputed material facts, we find, as a matter of law, that Anytime did not owe a


duty to the plaintiffs, and thus was entitled to summary judgment.         Therefore, we


affirm the judgment of the trial court.


                                    BACKGROUND


       Thornhill Brothers Fitness, LLC d/ b/ a Anytime Fitness (" Thornhill") has


owned and operated the Anytime Fitness gym located in Port Allen, Louisiana


  the Thornhill gym") since November 2013.        The Thornhill gym is a franchise of


Anytime. On November 17, 2019, Mr. Flynn, who was a member of the Thornhill


gym, entered and commenced to use an inversion table that was located within the


facility. The inversion table was a used piece of equipment purchased in " early

 20] 17"   by Thornhill from the internet sales platform " Craig' s List." Notably, the

purchase and placement of the inversion table in the Thornhill gym was in


violation of Thornhill' s franchise agreement with Anytime, which required that all


equipment be new and be ordered through a designated vendor.


       While Mr. Flynn was using the inversion table, it came apart, and Mr. Flynn

fell on his head, causing severe injuries to his cervical spine.       Mr. Flynn and his


wife filed a petition seeking damages from Anytime, the franchisor; Thornhill, the

franchisee; and Markel Insurance Company, Thornhill' s insurer.           The plaintiffs'


claims for damages against the defendants were based on general negligence,


custodial or premises liability, and vicarious liability or respondeat superior.

       Anytime filed a motion for summary judgment, seeking the dismissal of the

plaintiffs' claims against it on the basis that it was not responsible for Mr. Flynn' s


injuries or the plaintiffs'   damages under any theory of liability.    Anytime pointed



                                             2
out that it exerted no operational control over the day-to- day activities at the

Thornhill franchise location and was not responsible for selecting or maintaining

the equipment that was involved in the incident. Further, Anytime pointed out that


the existence of the inversion table at the Thornhill gym was a violation of the


franchise agreement, which required Thornhill to utilize new equipment from


approved vendors.        Thus, Anytime maintained that it could not be liable for the


plaintiffs'   injuries under the theories of negligence or custodial liability. As to

vicarious liability, Anytime maintained that no employment relationship existed

between Anytime and Thornhill nor any of Thornhill' s employees;                 therefore,   it


could not be liable for the plaintiffs'             injuries based on vicarious liability or

respondeat superior.




       After a hearing, the trial court granted Anytime' s motion for summary

judgment and dismissed the plaintiffs' claims against it.         The trial court specifically

found that there were no genuine issues of material fact and that Anytime was


entitled to judgment as a matter of law, as there was a lack of evidence establishing

that Anytime had any actual or constructive knowledge of a defect in the inversion

table, that Anytime was negligent or otherwise owed a duty to the plaintiffs, or that

Anytime exercised any control over the day-to- day operations of the Thornhill

gym.    The plaintiffs'     claims based on vicarious liability or respondeat superior

were also dismissed as unopposed in response to the motion.                  A judgment in


accordance with the trial court' s ruling was signed on March 9, 2022, and it is from

this judgment that the plaintiffs appeal.'


                                  SUMMARY JUDGMENT


        The purpose of summary judgment is to pierce the pleadings and to assess

the proof in order to determine whether there is a genuine need for trial.




 On appeal, the plaintiffs have not challenged the dismissal of their claims based on vicarious
liability or respondeat superior ( La. C. C. art. 2320).


                                                    3
Louisiana Workers'           Compensation Corporation v. B, B &                             C Associates,


LLC, 2017- 1342 ( La. App. 1"         Cir. 419118), 249 So.3d 18, 22.               After an opportunity

for adequate discovery, a motion for summary judgment shall be granted if the

motion, memorandum, and supporting documents show there is no genuine issue

of material fact and the mover is entitled to judgment as a matter of law,                                La.


C. C. P. art. 966( A)( 3).    in determining whether summary judgment is appropriate,

appellate courts review evidence de novo under the same criteria that governs the


trial court' s determination of whether summary judgment is appropriate.                               In re


Succession of Beard, 2013- 1717 ( La. App. I"                   Cir. 616114), 147 So. 3d 753, 759- 60.


        The    initial   burden     of   proof         is      on    the   party     filing    the    motion




for summary judgment.           La. C. C. P.    art.       966( D)( 1).    The mover may meet this

burden by filing supporting documentary                         evidence    consisting        of pleadings,


memoranda, affidavits,         depositions, answers to interrogatories,                   certified   medical



records,      written        stipulations,      and            admissions          with       the     motion




for summary judgment.            La. C. C. P.    art.       966( A)(4).     The mover' s supporting

documentary evidence must prove the essential facts necessary to carry his burden.

Thus,   in deciding a motion for summary judgment, it must first be determined

whether the supporting documents presented by the mover are sufficient to resolve

all material fact issues.       Crockerham v. Louisiana Medical Mutual Insurance


Company, 17- 1590 ( La. App. 1"          Cir. 6121118), 255 So. 3d 604, 608.


        Once the motion for summary judgment has been properly supported by the

moving party, and the mover has made a prima facie showing that the motion

for summary judgment should be granted, the burden then shifts to the non-moving

party to produce factual support, through the use of proper documentary evidence

attached to his or her opposition, sufficient to establish that he or she will be able


to satisfy his or her evidentiary burden of proof at trial, that is, the existence of a

genuine issue of material fact or that the mover is not entitled to judgment as a



                                                       4
matter of law.       See La. C. C. P. art. 966(D)( 1);        Trichell v. McClure, 2021- 1240


La. App.      1St Cir. 418122), 341 So. 3d 856, 860.            If the non-moving party fails to

produce factual support in opposition sufficient to establish that he or she will be


able to satisfy his or her evidentiary burden of proof at trial,                       La. C. C. P.     art.



966( D)( 1)   mandates the motion for summary judgment be granted. Id.

                                         LIABILITY


        As previously set forth, the plaintiffs' claims against Anytime were based on

the   principles    of negligence ( La.    C.C.       art.   2315 and 2316)           and   custodial    or




premises liability (La. C. C. art. 2317 and 2317. 1).           Louisiana courts have adopted a


duty -risk analysis in determining whether to impose liability under the general

principles of negligence.      Pinsonneault v. Merchants & Farmers Bank & Trust


Co, 2001- 2217 ( La. 413102), 816 So. 2d 270, 275.                In order for liability to attach

under the duty -risk analysis, a plaintiff must prove five separate elements: (                   1)    the



defendant had a duty to conform his or her conduct to a specific standard of care

 the duty element); (     2) the defendant failed to conform his or her conduct to the


appropriate standard of care ( the breach of the duty element); (                 3) the defendant' s


substandard conduct was a cause -in -fact of the plaintiff' s injuries ( the cause -in -fact

element); (   4) the defendant' s substandard conduct was the legal cause of the of the


plaintiffs injuries (    the   scope   of protection         element);   and (   5)    actual damages


 damages element).       Id. at 275- 276; Bellanger v. Webre, 2010- 0720 ( La. App. 1`

Cir. 516111),    65 So. 3d 201, 207, writ denied, 2011- 1171 ( La. 9116111), 69 So. 3d


1149.   A negative answer to any of the inquiries of the duty -risk analysis results in

a determination of no liability.          Id.   The threshold question in any duty -risk

analysis is whether the defendant owed a duty to the plaintiff.                  Pinsonneault, 816


So. 2d at 276.     Whether a duty is owed is a question of law.            Id.


        Under La. C. C. art. 2317 and 2317. 1,           it is the defendant' s legal relationship

with the property containing a defect that gives rise to a duty.                      See Espinosa v.



                                                  5
Accor North America, Inc.,           2014- 1276 ( La. App. 4"           Cir. 718115), 174 So. 3d 123,


128.    With respect to custodial or premises liability, the following elements also be

proven by the plaintiff. ( 1) the defendant either owned or had care, custody, or

control or " garde"      of the property that caused the damage; ( 2) the property had a

condition that created an unreasonable risk of harm to persons on the premises; ( 3)


the unreasonably dangerous condition was a cause -in -fact of the plaintiff's injuries;

and (   4)    the    defendant   had    actual      or    constructive    knowledge      of   the   risk.



See Ordeneaux v. Arkel Food Servs., L.L.C., 2020- 1312 ( La.                            App.    1st Cir.


614121),     327 So. 3d 521, 527, writ denied, 2021- 00967 ( La. 10119121), 326 So. 3d


264.


        In determining whether a defendant has care, custody, and control or " garde"

of a thing, " courts     should consider (     1)   whether the person bears such a relationship

as to have the right of direction and control over the thing; and ( 2) what, if any,

kind of benefit the person derives from the thing."                       Dupree v.     City of New

Orleans, 99- 3651 (        La.8/ 31/ 00),    765     So -2d     1002,    1009.   When     a    franchise


relationship is involved, the courts of our state have held that, if the franchisor does

not exert day- to-day control over its franchisee' s management procedures, then the

franchisor does not have custody or " garde"                  of the franchisee' s alleged defective

                                                                                                      3r`'

thing or premises,        See Nearhood v. Anytime Fitness, 2015- 1142 (                  La. App.

Cir. 5/ 4/ 16),     191 So. 3d 707, 710; Espinosa, 174 So. 3d at 130; Taylor v. Holiday

Inn, Inc., 595 So. 2d 735, 736 (            La. App. 5"       Cir. 2118/ 92); see also Chambers—


Johnson v. Applebee' s Restaurant, 2012- 98 ( La.                       App.   5th Cir. 9111112),    101


So. 3d 473, 476-477.


        Herein, based on our de novo review of the documents offered by Anytime

in support of its motion for summary judgment, Anytime established that it did not

have day- to- day control over Thornhill' s management procedures or the activities

at the Thornhill gym; it did not own the building or land on which the Thornhill


                                                      6
gym was located or the inversion table itself; and it did not select,                     approve,




maintain,    or require Thornhill to purchase the inversion table involved in the


incident.


       The affidavit of Jennifer Yiangou, the Senior Vice President of Franchise


Administration for Anytime, established that Anytime                   owned the trademark


 ANYTIME        FITNESSR" (          the "   Running    Man    Logo")       and     certain    other




trademarks, trade names, service marks, logos, designs, and commercial symbols


collectively,   the " Names     and Marks"),         that Anytime developed a franchise

 System" under which it licenses its franchisees to use the Names and Marks, and


that there were over 4, 971 operating franchised fitness centers across the world.

According to Ms.          Yiangou,    Thornhill     executed a    franchise       agreement    with


Anytime dated November 1, 2013, with respect to the operation of the Thornhill


gym,   and in accordance with the franchise agreement, Anytime collected a flat


royalty fee of $ 699       per month from Thornhill.           Ms. Yiangou stated that the


Thornhill gym was independently owned by Thornhill and that all profits and

revenues from the Thornhill gym belonged to Thornhill. Ms. Yiangou also stated


that Anytime did not own the building or land on which the Thornhill gym was

located.


       The    franchise    agreement between Anytime             and Thornhill,       which     was




attached to Ms. Yiangou' s affidavit, specifically provided as follows:

                S] G. Manual ... You will operate your business in conformance
       with all mandatory provisions of these manuals.                You acknowledge
       that these manuals are designed to protect our standards and systems
       and our Marks, and not to control the day-to- day operation of your
       Anytime Fitness Center.




                9] H. Compliance with Our Standards.            You will operate your

       Anytime Fitness Center through strict adherence to any mandatory
       standards,   specifications[,] and policies of the System as they exist
       from time to time,      in order to ensure compliance with the quality
       standards    of the    System.        However,    you   will    at   all   times   be



                                                7
      responsible for the conduct of the day-to-day operation of your
      Anytime Fitness Center and for the terms of employment for your
      employees.

                     1.     You    acknowledge      that   the   mandatory   standards,


                      and policies we establish are not aimed at the day- to-
      specifications[,]

      day operation of your business, which will solely be within your
      control, but are merely intended to preserve the goodwill of the

      System and Marks.


Section 11( A) of the franchise agreement further provided:


      You alone will be responsible for any claim, action, loss, damage,
      liability, injury[,] or death arising out of, or relating to, the operation
      of your Anytime Fitness Center or arising out of, or relating to, your
      acts or omissions or the acts of omissions of any of your agents,
      employees[,]        or contractors in connection with the operation of your
      Anytime Fitness Center.


      The affidavit of Ms. Yiangou also established that Anytime did not purchase


or provide financing for any fitness equipment for the Thornhill gym, had never

employed any personnel at the Thornhill gym, and did not hire Thornhill' s

employees, schedule those employees, or pay their salaries.             Ms. Yiangou stated


that Anytime entered into a renewal of Thornhill' s franchise agreement around

November 2,    2019, and at the time of renewal, Anytime had no record of any

default or breach of the franchise agreement by Thornhill nor any record of any

complaints from any consumer regarding the Thornhill gym.                She also stated that


Thornhill never notified Anytime that it purchased an inversion table from Craig' s

List for use in the Thornhill gym and that Anytime did not approve either the


purchase of the inversion table by Thornhill from Craig' s List or its use in the

Thornhill gym.   Ms. Yiangou further stated that Anytime had no control over the


day-to- day maintenance performed on the inversion table, had no obligation to

perform maintenance on the inversion table, and never physically inspected any of

the equipment at the Thornhill gym.


      According to the deposition testimony of the corporate representative of

Thornhill, Joe Thornhill,         Thornhill was responsible for selecting the type of

equipment purchased for the Thornhill gym, but acknowledged that the franchise



                                              E-9
agreement required Thornhill to purchase equipment from vendors approved by

Anytime.     Mr. Thornhill further acknowledged that, despite this language, he


purchased the inversion table from an individual on Craig' s List.          Mr. Thornhill


confirmed that Anytime did not finance any of the equipment purchases for

Thornhill, that Anytime had no control as to where the equipment in the gym

would be located, and that no representative from Anytime visited the Thornhill


gym after it acquired the inversion table at issue.


      Thus, Anytime presented sufficient evidence to establish that there was no


genuine issue of material fact that Anytime did not have custody or " garde"              of




either the inversion table itself or the Thornhill gym' s premises and that Anytime


was neither aware of nor had knowledge that Thornhill had purchased a used


inversion table from Craig' s List for the Thornhill gym in violation of the franchise

agreement.
              Consequently, the burden shifted to the plaintiffs to produce factual

support sufficient to establish that they would be able to satisfy their evidentiary

burden of proof at trial or that a genuine issue of material fact exists and that


Anytime was not entitled to judgment as a matter of law.              In opposition to the


motion for summary judgment, the plaintiffs maintained that there were issues of

fact as to whether Anytime had control over the day- to- day operations of the

Thornhill gym and whether Anytime should have discovered the inversion table


since the franchise agreement provided that Anytime should have, but did not,

inspect the Thornhill gym.


      In this regard, the plaintiffs pointed to Anytime' s operation manual, its


franchise disclosure document, and its franchise agreement wherein Anytime, on


numerous     occasions,   required,   instructed,   directed,   and    mandated    that   its


franchisees, such as the Thornhill gym, conduct its business in accordance with


specific terms and conditions, such as billing and payment processing and using

approved building materials, fixtures, furniture, equipment, and signs.           However,




                                            9
we find this does not establish that Anytime actually exercised any custody,

control,    or " garde"   over the Thornhill gym,       the inversion table or any other

equipment,     the   employees,    or the   premises.   Indeed, as set forth above, the


franchise agreement specifically stated that the standards,              specifications,   and




policies that it mandated therein were not aimed at the day-to- day operation of the

Thornhill gym, but rather, were intended to preserve the Anytime brand standards


and further,    that the day-to- day operation of the Thornhill gym would be the

responsibility of and within the control of Thornhill.

      Next, the plaintiffs claim that Ms. Yiangou admitted during her deposition

 that, to a certain degree, [    Anytime] does exert at least some control over the day-

to- day operations of its franchisee, [     Thornhill]." ( Emphasis original).       As to this


purported     admission,     the following colloquy occurred during Ms.              Yiangou' s


deposition between Ms. Yiangou and counsel for the plaintiffs:


                BY [ Counsel for the Plaintiffs]:


                Q.    This    Franchise Agreement ...     sets   out   the   terms   and

       conditions,    which are applicable as between the franchisor and the
       franchisee?




                THE WITNESS:     The Franchise Agreement is there to lay out
       that the franchisor is offering their trademark and their support to a
       franchisee.


             And the franchisee, it spells out that they' re responsible for the
       day-to- day operations, and they' ve got full control of the business.

                BY [Counsel for the Plaintiffs]:


                 Well, you say that, Ms. [ Yiangou], but isn' t it true that
                Q.
        Anytime], the franchisor, controls every aspect of the local franchise
       operation?




           For example, [    Anytime] controls the signage of the facility, do they
       not?




                                               10
      THE WITNESS:              No. [ Anytime], the franchisor does not control the

      majority of the business.             Like I said, we offer them access to the
      trademark,       we      offer    them    support,
                                                               they pay    royalties,    but    the
      franchisees, they make decisions on what kind of equipment they' re
      going to buy, what kind of signage they' re going to install.

               They have a lot of decisions as independent business owners.

      The plaintiffs claim that Ms. Yiangou' s statement that Anytime did not


control the majority of the " business"                  was    a   concession    and    admission    that



Anytime exerted some or partial control over the day-to- day operations of their

franchisee.     We disagree.           Ms. Yiangou statement in this regard was solely in

reference to "   the business;" she did not mention, in that particular statement, the


day-to-day operations of the franchise,              nor did she suggest,           in any way,       that



Anytime exerted some, partial, or any control over the day- to- day operations of the

franchise.     Rather, Ms.       Yiangou unequivocally stated that the franchisee was

responsible for the day-to- day operations, that the franchisee had full control of the

business,     and   that     Anytime' s    role   was      limited    to   offering the        franchisees


Anytime' s trademark and support.                 Accordingly,         we find that the plaintiffs'


evidence was insufficient to establish a genuine issue of material fact as to whether


Anytime had any control over the day-to- day procedures of the Thornhill gym or

otherwise had custody, control or " garde"                of the inversion table or the Thornhill


gym premises.




      With respect to the inspection of the Thornhill gym and the discovery of the

inversion table,     the plaintiffs point to the following language in the franchise

agreement:



                 9( H)] 3.    Within one hundred eighty ( 180) days after you open
      your Anytime Fitness Center, we will send someone to visit your
      center.




               R.    Visits.     A representative of ours may make visits to your
      Anytime        Fitness     Center    to   ensure     compliance      with    all   required



                                                    11
      standards, specifications[,]   and procedures.   Our representative will be
      allowed to inspect the condition and operation of your Anytime
      Fitness Center and all areas of your Anytime Fitness Center at any
      time during your business hours.
      The plaintiffs also point to the testimony of Mr. Thornhill and Ms. Yinagou

that Anytime had not conducted an inspection of the Thornhill gym. However, we


also find that this evidence is insufficient to establish that Anytime should have


discovered the inversion table or that it was required to inspect the Thornhill gym.


While the franchise agreement provided that Anytime would inspect the Thornhill


gym within one hundred and eighty days after it opened, it is undisputed that

Thornhill began operating the Thornhill gym in November 2013 and that Mr.

Thornhill purchased the inversion table from Craig' s List in " early [ 20] 17."    Thus,


any inspection of the Thornhill gym within one hundred eighty days of its opening

in November 2013 would not have led to the discovery of the inversion table,

which was purchased more than three years later.         Furthermore, as to any other

inspection. of the Thornhill gym, the franchise agreement, by its terms, provided

that such inspections were permissive, and thus, do not establish an obligation on


the part of Anytime.


      Therefore, our de nova review of the record reveals that the plaintiffs did not


submit evidence sufficient to show that Anytime had any control over the day-to-

day procedures of the Thornhill gym or otherwise had custody, control or " garde"

of the inversion table or the Thornhill gym premises or that Anytime was obligated


to inspect the Thornhill gym.    Absent such evidence, the plaintiffs failed to meet


their burden of establishing a genuine issue of material fact.     Therefore, based on


the undisputed material facts, we must conclude, as a matter of law, that Anytime


did not owe a duty to the plaintiffs and that summary judgment in favor of

Anytime was appropriate.




                                           12
                                   CONCLUSION


      For all of the above and foregoing reasons, the March 9, 2022 judgment of

the trial court is affirmed.   All costs of this appeal are assessed to the plaintiffs,


William Flynn and Billie Flynn.


AFFIRMED.




                                           13